

117 HR 5232 IH: Working Dog Commemorative Coin Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5232IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. McHenry (for himself and Mr. Auchincloss) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the invaluable service that working dogs provide to society.1.Short titleThis Act may be cited as the Working Dog Commemorative Coin Act.2.FindingsThe Congress finds the following:(1)Dogs going back thousands of years have been tied to humans whether protection, companionship, or assisting in daily activities.(2)The United States had an unofficial canine military presence assisting soldiers in the Civil War and World War I, but military K–9s did not become officially recognized until March 13, 1942. During the height on the wars in Afghanistan and Iraq it is estimated that the United States military employed near 2,500 K–9s.(3)Military K–9s have seen service in every major United States combat since World War I and have been praised by military leadership as an indispensable asset for military, police, government, and private security teams around the world.(4)In 2000, Congress passed Robby’s Law which allowed for the adoption of military K–9s by law enforcement agencies, former handlers, and other care groups.(5)Since 2000, military K–9s have left service and gone onto work explosive detection for police forces, and work as service dogs for veterans and families.(6)Beyond their military working capacity, working dogs provide enhanced mobility assist and renewed independence for the injured and disabled. Service dogs are able to support veterans struggling after war, hear for those who are deaf, see for those who are blind, and even sense changes in a person’s body before a seizure. Working dogs play a vital role in improving the lives of many.(7)The service dog programs of America’s VetDogs were created to provide enhanced mobility and renewed independence to United States veterans, active-duty service members, and first responders with disabilities.(8)America’s VetDogs provides—(A)guide dogs for individuals who are blind or have low vision;(B)hearing dogs for those who have lost their hearing later in life by alerting to alarms, door bells, sirens, and more;(C)service dogs for those with other physical disabilities that are specially trained to provide balance, retrieve dropped items, open and close doors, turn on and off lights, carry a backpack, and more;(D)facility dogs which are specially trained to spend time working with wounded veterans recovering at military hospitals and veterans medical centers;(E)dogs that work with physical and occupational therapists as they treat soldiers and become an essential part of the healing process; and(F)PTSD service dogs that are trained to help mitigate the symptoms of PTSD by providing the emotional and physical support a veteran may need.3.Coin specifications(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins in commemoration of the invaluable service that working dogs provide to society.(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)have a diameter of 0.850 inches; and(C)contain 90 percent gold.(2)$1 silver coinsNot more than 500,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)have a diameter of 1.500 inches; and(C)contain not less than 90 percent silver.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)be struck on a planchet having a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of section 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Designs of coins(a)Design requirements(1)In generalThe designs of the coins minted under this Act shall be emblematic of the vast contributions that working dogs serve in society to include the range of services that these dogs provide in detection, military service, therapy and assistance.(2)Designs and inscriptionsOn each coin minted under this Act, there shall be—(A)a designation of the value of the coin;(B)an inscription of the year 2023; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe designs for the coins minted under this Act shall be—(1)selected by the Secretary after consultation with—(A)America’s VetDogs; and(B)the Commission of Fine Arts; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2023.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins issued under this Act shall include a surcharge of—(1)$35 per coin for the $5 coin;(2)$10 per coin for the $1 coin; and(3)$5 per coin for the half-dollar coin.(b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to America’s VetDogs for application to general expenses associated with the fulfillment of the mission of America’s VetDogs, including for costs associated with—(1)personnel related to training, dog care, and consumer needs;(2)consultants to facilitate the training of America’s VetDogs Certified Service Dog Instructors; and(3)travel, room and board for clients served by America’s VetDogs.(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of each of the organizations referred to in subsection (b) as may be related to the expenditures of amounts paid under that subsection.(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurances The Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.9.Budgetary effects(a)Statutory paygo scorecardsThe budgetary effects of this section shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).(b)Senate paygo scorecardsThe budgetary effects of this section shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).